Title: Fleury to John Adams: A Translation, 16 June 1778
From: Fleury, François Louis Teissèdre de
To: Adams, John


      
       Sir
       St. Hippolyte, 16 June 1778
      
      I am too grateful for the aid you accorded me not to express, in this regard, all the sentiments due you. Accept therefore, sir, the homage of a sensitive father whom you have just reassured and who is honored to have a son in the service of a nation of which you give the highest idea. It does not surprise me that he should wish to distinguish himself there if its inhabitants are all like you. Success in earning the esteem of people such as yourself can only foster emulation. I am delighted that my son has already had the good fortune to draw your attention by the reputation that he sought to achieve. He would be most fortunate if his zeal inspired in you a desire to make his acquaintance. If made aware of your generosity he will show you, I do not doubt, his appreciation with eagerness. Dare I ask you to continue the aid with which you have honored me thus far? I would be eternally grateful if you could inform me of matters pertaining to my son. Forgive my importunity, but I am a father who has this only child. He was serving in the Rouergue regiment, where he earned the esteem and affection of his officers and comrades. A noble spirit spurred him to join the insurgents, and I yielded to his glorious resolve, but I am sure that you understand that nature laments my sacrifice. Yet, I would feel greatly repaid if my son makes himself useful to your country, and if I am fortunate enough to awaken sufficient interest in you to help me in this matter out of your kind generosity. Be assured, sir, that I and all that belongs to me will always strive to deserve this blessing with the same respect and faithfulness with which I am, sir, your very humble and very obedient servant,
      
       De Fleury
      
      
       I would be greatly obliged if, when you write to America, you would be kind enough to ask for news of my son and permit him to send his letters to me with those received by you, for I know that he has written several which, inexplicably, never reached me.
      
     